Title: John Quincy Adams to John Adams, 3 August 1785
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      New York August 3d. 1785
     
     Mr. Church proposes to embark on board the british Packet, which is to sail to-morrow. He has offered to take my Letters, and I suppose, he will be the bearer of dispatches from Congress.—Our Passage, though it was not a stormy one, was very tedious. Of eight weeks, that we were at Sea, we had at least four of such calm weather as not to proceed more than 8 or 10 leagues a day. As we were coming up the River, we met the other Packet, which was sailing for France. I had only time to write a Line, and inform you of my arrival: I hope she has by this time performed a large part of her voyage, and that three weeks hence, you will receive my Letter. I shall remain here some days longer than I expected, when I left you; as it was too late when I arrived here, for me to be at Boston before Commencement, I thought there was less necessity of my being in haste to go. The President has been polite to me, even beyond what I could have expected; he has given me an apartment in his House, where I have been these ten days. Mr. Jay was so kind before I came here to make me the same offer.
     The Politicians here, wait with great impatience to hear from you. Matters seem to be at a Crisis. The British instead of delivering up the Posts, have lately sent there a reinforcement of troops. I have heard from merchants here, that the fur trade from which we are thus precluded, by an open breach of the Treaty of Peace, is worth annually 50,000 pounds Sterling. This may be overrated; but the reluctance the British shew to leave the Posts, is sufficient proof that it is an important object. It is supposed that your next Letters, will give information on the Subject, and let us know what is to be depended upon.
     
     The Duties laid on imported goods, by many of the States, and the prohibition of all English vessels in Massachusetts, are another subject of much Conversation. Merchants, who often adopt the proverb, that Charity begins at home, endeavour to demonstrate that the Country will suffer very much, by these regulations. They say that all foreign nations, will be discouraged from bringing us any goods while, they are encumbered with such heavy imposts; and if we go for them ourselves, they will sell them only for money, which we have not. Many of them are still very much afraid of Great Britain: they dread a war; and in case she be not able to carry one on, they tremble lest she should shut her ports upon us and stop our trade with her West India Islands. They say own that those Islands cannot subsist without us, but they think we could not hold out, if we had no market to carry our productions to, so long as they could without them. You will easily see that this is the reasoning of a merchant who fears present Losses, and does not consider future advantages. Fortunately the Spirit of the People is different, and I doubt not, in Case Great Britain should persist in her present Conduct, sufficient firmness will be shown, on this side the water. The State of Massachusetts have already prohibited all british vessels to come in their Ports. A frigate appeared since the act was pass’d, but was not suffered to enter.—The States have not yet given to Congress the power of regulating their trade: but it is almost universally considered here, a necessary measure. The President of Congress is however much against it. He has written you by this opportunity, and perhaps he has given you his opinion upon the subject.
     You doubtless know before this, that Mr. Bowdoin, was elected governor of Massachusetts, at the last election, in the place of Mr. Hancock, who was chosen Member of Congress for the next Session. The parties shew some rancour and acrimony at the Time, but since the Election, every thing has subsided, and the present governor is very popular. It is generally supposed here; that Mr. Hancock, will next year be seated in the chair of Congress. I don’t know however, whether he has accepted the appointment.
     Mr. Osgood, Mr. Walter Livingston, and Mr. Arthur Lee, are the Commissioners of the Treasury. Mr. Lee was chosen a few days since: and has accepted. The board could not be composed of persons more universally respected.
     Mr. de Marbois it is said will in a short time leave America; and Mr. Otto, formerly, a secretary to the Chevalier de la Luzerne, is to succeed him: I believe he will not regret this Country: nor do I think he will be much regretted himself. The Chevalier is supposed to be much more friendly to the Country, and is much more respected here. Many persons wonder why a Minister is not sent from the Court of France.
     After reading this Letter, you will perhaps think I had better be at my Studies, and give you an account of their progress, than say so much upon politics. But while I am in this place I hear of nothing but politics. When I get home I shall trouble my head very little about them. I propose leaving this next monday the 8th. instant and shall certainly be in Boston by the 20th.
     
      I am your dutiful Son.
      J. Q. Adams
     
     
      P.S. Please to present my duty to my dear Mamma: I will write if I can find time.
     
    